UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33506 SHORETEL, INC. (Exact name of Registrant as specified in its charter) Delaware 77-0443568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 960 Stewart Drive, Sunnyvale, California 94085-3913 (Address of principal executive offices) (Zip Code) (408) 331-3300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of April 29, 2011, 47,166,545 shares of the registrant’s common stock were outstanding. SHORETEL, INC. AND SUBSIDIARIES FORM 10-Q for the Quarter Ended March 31, 2011 INDEX Page PART I: Financial Information 3 Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Operations for the three months and nine months ended March‎31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 27 PART II: Other information 28 Item 1 Legal Proceedings 28 Item1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6 Exhibits 29 Signatures 30 Exhibit Index 31 2 index PART I. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) March31,2011 June30,2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance of $756 and $876 as of March 31, 2011 and June 30, 2010, respectively Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net GOODWILL — INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other Accrued employee compensation Deferred revenue Total current liabilities LONG-TERM LIABILITIES: Long-term deferred revenue Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 12) STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value: authorized 5,000; none issued and outstanding — — Common stock and additional paid-in capital, par value $0.001 per share, authorized 500,000; issued and outstanding, 46,451 and 45,370 shares as of March 31, 2011 and June 30, 2010, respectively Accumulated other comprehensive income 81 Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 3 index SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended‎ March31, Nine Months Ended‎ March31, REVENUE: Product $ Support and services Total revenue COST OF REVENUE: Product (1) Support and services (1) Total cost of revenue GROSS PROFIT OPERATING EXPENSES: Research and development (1) Sales and marketing (1) General and administrative (1) Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Other 61 ) ) Total other income (expense) ) LOSS BEFORE BENEFIT FROM INCOME TAXES ) BENEFIT FROM INCOME TAXES 77 87 NET LOSS $ ) $ ) $ ) $ ) Net loss per share — basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share — basic and diluted (1) Includes stock-based compensation expense as follows: Cost of product revenue $
